DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

   AVANTI SERVICES, INC., LEWIS PINCUS and GLOBAL HEALTH
                       NETWORK, LLC,
                          Appellants,

                                    v.

         DAVID R. CAMPBELL and ROBIN DALE CAMPBELL,
                          Appellees.

                              No. 4D17-736

                          [February 1, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Richard Oftedal, Judge; L.T. Case No. 502005CA007853.

   Lawrence Duffy, Palm Beach Gardens, for appellants.

  Riley F. Kennedy of Adams | Coogler, P.A., West Palm Beach, for
appellees.

PER CURIAM.

  Affirmed.

WARNER, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.